DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	This office Action is in response to an application filed on 07/23/2021, in which claims 1 - 17, excluding the currently cancelled claims, are pending and presented for examination.


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter. 
 	Amended claim 1 recites: 
 	An optical distance measurement system, comprising: an image sensor configured to capture a first image with a first exposure time and capture a second image with a second exposure time different from the second exposure time; and a processing unit coupled to the image sensor, and configured to receive the first image and the second image, divide the first image into a plurality of first image regions, each having multiple pixels, and calculate a signal-to-noise ratio of each of the first image regions, divide the second image into a plurality of second image regions, each having multiple pixels, corresponding to the plurality of first image regions and calculate a signal-to-noise ratio of each of the second image regions, compare the signal-to-noise ratios of the first image regions in the first image and the corresponding second image regions in the second image to determine which of the first image regions and second image regions have a larger signal-to-noise ratio, and combine the first image region having the larger signal-to-noise ratio than the corresponding second image region with the second image region having the larger signal-to-noise ratio than the corresponding first image region to form a combined image that reserves information of different objects at different distances in images captured by the image sensor to improve calculation accuracy, wherein the combined image has a plurality of image regions each being either (i) a first image region selected from the plurality of in each first image region among the plurality of first image regions, a first dynamic threshold separates first signal information and noise information for calculating the signal-to-noise ratio of said each first image region, and the first dynamic thresholds of different first image regions among the plurality of first image regions are different from each other.

	The Office previously rejected claims 1 – 17 under 35 U.S.C. 103 as being unpatentable over GU et al. (US 2013/0131473 A1), hereinafter “GU,” in view of Shimizu et al. (US 6,005,936), hereinafter “Shimizu,” in view of Wilensky et al. (US 7,171,057 B1), hereinafter “Wilensky.”
Examiner however agrees with Applicant’s assessment that the applied references, alone or in any combination, fail to disclose or suggest all the features defined by Applicant’s claims. Therefore, all pending claims in this application are in condition for allowance. The assessment was based on Applicant’s arguments advanced in the latest communication as dated above and further review of the cited prior art.
Examiner concedes that, since further search of the prior art has produced no other references capable of sustaining the rejections as previously established, all pending claims are therefore patentable. 

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERTEAU JOISIL whose telephone number is (571)270-7492.  The examiner can normally be reached on 6:30 am - 7:30 pm (flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571)272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Berteau Joisil/
Examiner, Art Unit 2487
/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487